IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


 PIERRE ANDRE BROWN A/K/A ANTHONY ANDERSON v. STATE OF
                      TENNESSEE

                     Direct Appeal from the Circuit Court for Lake County
                           No. 06-CR-8884 R. Lee Moore, Jr., Judge



                   No. W2006-01918-CCA-R3-HC - Filed February 16, 2007



        The Petitioner, Pierre Andre Brown, appeals the trial court's denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court's denial of
relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner fails to assert a
cognizable claim for which habeas corpus relief may be granted. Accordingly, the State's motion is
granted and the judgment of the trial court is affirmed.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E. GLENN AND J.C.
MCLIN , JJ. joined.

Pierre Andre Brown, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Sophia S. Lee, Assistant Attorney General, for
the appellee, the State of Tennessee.


                                   MEMORANDUM OPINION


        On August 11, 2006, the Petitioner sought habeas corpus relief in the Lake County Circuit
Court, the court of the county of his confinement, from his judgments of convictions resulting from
his April 28, 1990, guilty pleas to four counts of robbery with a deadly weapon. For these offenses,
he was sentenced to eight years on each of the robbery offenses. The Petitioner asserted that the


                                                   1
sentences were to run consecutively for an effective sentence of thirty-two years. In contesting the
judgments, the Petitioner maintained that the “trial court lacked jurisdiction to impose sentences that
exceeded the penalties mandated by statute in direct contravention of T.C.A. [§] 40-35-111(b)(2)
Class B felony, not less than eight (8) nor more than thirty (30) years.”


       By order entered August 30, 2006, the trial court denied the Petitioner's application for
habeas corpus relief. The trial court entered the following findings relating to the petition:

               The petitioner made the same allegations in a Petition for Writ of
               Habeas Corpus filed in 2005. By order entered on October 31, 2005,
               his petition was denied.

               The basis of the denial in the 2005 petition was that the sentences
               were all in the range of Class B felonies. The consecutive sentencing
               was part of [the] plea agreement at the time and not the result of a
               sentencing hearing where the Court made a determination of
               consecutive sentence. The Court also found that petitioner failed to
               comply with T.C.A. § 29-21-107(b)(1) or T.C.A. § 29-21-107(2),
               giving the Court any record of the basis of the consecutive
               sentencing.

               The allegations in the petition filed on August 11, 2006, are the same
               as the 2005 petition. The sentences are not void, nor are the
               sentences expired. For the reasons stated, the petition is denied.

        A writ of habeas corpus may be granted only when the petitioner has established lack of
jurisdiction for the order of confinement or that he is otherwise entitled to immediate release because
of the expiration of his sentence. See Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State
ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443 S.W.2d 839 (1969). Habeas corpus relief is
available in this state only when it appears on the face of the judgment or the record that the trial
court was without jurisdiction to convict or sentence the defendant or that the sentence of
imprisonment has otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992). Unlike the post-conviction petition, the purpose of the
habeas corpus petition is to contest a void, not merely voidable, judgment. State ex rel. Newsome v.
Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968). A petitioner cannot collaterally attack a
facially valid conviction in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62
(Tenn.1992); State ex rel. Holbrook v. Bomar, 211 Tenn. 243, 364 S.W.2d 887, 888 (1963).

         The Petitioner has failed to set forth any allegations that would indicate that the trial court
lacked jurisdiction to convict or sentence or that he is unlawfully “restrained” for a sentence that has
expired. Should Petitioner's claims be construed as challenging the voluntariness of his guilty pleas,
the effectiveness of trial counsel, and/or the withholding of exculpatory evidence, such claims are


                                                   2
merely voidable, not void. Similarly, the challenges to his sentence, i.e., consecutive sentences, are
not grounds cognizable in a habeas corpus proceeding. See, e.g., Alonzo Stewart v. State, No.
03C01-9810-CR-00380 (Tenn. Crim. App., at Jackson, Jul. 23, 1999), perm. to appeal denied,
(Tenn. Nov. 9, 1999).


       Upon due consideration of the pleadings, the record, and the applicable law, the Court
concludes that the Petitioner has not established that he is entitled to habeas corpus relief.
Accordingly, it is ordered that the State's motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                       ___________________________________
                                                      JOHN EVERETT WILLIAMS, JUDGE




                                                  3